DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2021 has been entered.
 

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Regardless, a new interpretation of Lee was made in view of applicant’s amendment. It is noted that applicant cites Fig 4 of the current application and it is suggested to claim the structural features shown in Fig 4 (ie the plurality of holes with the interior of  the anti-separation member, etc) to further distinguish over Lee. Applicant is welcome to contact the examiner if he/she has any questions.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2013/0060094 in view of Silver US 2018/0256830. It is noted that for clarity, the examiner annotates Figure 4 of KR101037644 which is the Korean publication of Lee and has a clearer image of Figure 4 of Lee. 
Regarding Claim 1, Lee discloses a retractor (Figs 3-5) for endoscopic surgery, the retractor comprising: 
a penetrating member (#3) being capable of penetrating through a human body (paragraph 38), wherein the penetrating member is configured to expand the through-hole to form a passage allowing a surgical instrument to be inserted into the human 
an annular anti-separation member (#5, which includes #13) attached to a lower end portion of the cylindrical penetrating member (Fig 3-5), wherein the annular anti-separation member is configured to prevent separation of the cylindrical penetrating member from the human body when the cylindrical penetrating member is inserted into the through-hole (Fig 3-5, paragraph 65, #13 having a larger diameter than the penetrating member #3 to help retain the retractor in the body, see also Fig 6); and 
a supply and exhaust member (“mist removing device” paragraph 58 and/or “CO2 injector” paragraph 57) coupled to the annular anti-separation member (via #19 and #20),  wherein the supply and exhaust member is configured to supply a first gas to the annular anti-separation member and discharge a second gas from the annular anti-separation member  (paragraph 57-58);
wherein the annular anti-separation member includes:
a supply nozzle (#20) (see paragraph 59 where #29 is formed on the exterior of #3 and thus the anti-separation member defines a first bore [see fig 4 below, shown in phantom, the length of the first bore corresponding with the height of the anti-separation member]  within it’s inner periphery to accommodate a portion of #20) formed in the annular anti-separation member (portion of #20 is formed within the first bore)(it is noted applicant is not claiming how it is formed) and through which the first gas is suppled into the annular anti-separation member from the supply and exhaust member (paragraph 57-58, see Fig below, first gas is suppled from the supply and exhaust member through 
 at least one supply hole (see Fig below where the first bore defines a lower supply hole through which a lower end of #20 extends form) formed in the annular anti-separation member (the first bore and thus the supply hole are defined by the anti-separation member, Fig below) and through which the first gas is supplied into the human body from annular the anti-separation member (see Fig below, first gas passes from the supply and exhaust member to the supply nozzle, with the portion of #20 in the first bore, the first gas also passes through the first bore defined in the anti-separation member, through the supply hole and then out the lower end of #20 and into the body);
and at least one exhaust hole (paragraph 59 where #19 is located on the exterior of penetrating member #3, not within it, and thus the anti-separation member has a second bore [fig 4 shown in phantom, the length of the second bore corresponding with the height of the anti-separation member] formed within its inner periphery to accommodate a portion of #19, the second bore having a lower exhaust hole through which a lower end of 19 extends through) formed in the annular anti-separation member (the second bore and thus the exhaust hole are defined by the anti-separation member, Fig below) and through which the second gas is exhausted from the human body into the annular anti-separation member (see Fig below, paragraph 59, second gas from the body enters the lower end of #19 and with the portion of #19 in the second bore, the second gas also goes through the exhaust hole, through the second bore of the anti-separation member), and 




    PNG
    media_image1.png
    633
    1116
    media_image1.png
    Greyscale

Lee discloses the supply nozzle and exhaust nozzle is coupled to the supply and exhaust member (as discussed above, paragraph 57-58) but does not disclose the supply and exhaust member includes a first tube and a second tube, the first gas is 
Silver discloses a penetrating member (Figs 5-5a) having a supply nozzle (#56) and a exhaust nozzle (#58, Fig 5a), a supply and exhaust member (#12, Fig 1, 3-3a) including a first tube (#30, Fig 3-3a) and a second tube (#32), the first tube (#30) couples to the supply nozzle (#56) (paragraph 74) and the second tube (#32) couples to the exhaust nozzle (#58) (paragraph 74) the first and second tubes allow for the supply and exhaust member to couple to the supply nozzle and exhaust nozzle, respectively, in order to supply and/or exhaust gas (paragraph 60, 75).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Lee to have the supply and exhaust member include first and second tubes that couple to the supply and exhaust nozzles, respectively, in view of Silver above because the tubes provide a known configuration for coupling the supply and exhaust member to the supply and exhaust nozzles in order to supply a first gas and exhaust a second gas. It is noted that with the modification, the first tube being coupled to the supply nozzle, the first gas would be supplied into the anti-separation member from the first tube (paragraph 59 in Lee and paragraph 74 in Silver) and the second tube being coupled with the exhaust nozzle, the second gas is exhausted to the second tube from the anti-separation member (paragraph 59 in Lee and paragraph 74 in Silver).



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773